IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED


DONTRAVIS SMITH,

              Petitioner,

v.                                                     Case No. 5D16-382

STATE OF FLORIDA,

              Respondent.

________________________________/

Opinion filed March 11, 2016

Petition for Belated Appeal
A Case of Original Jurisdiction.

Dontravis Smith, Lake City, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee, and Kaylee D. Tatman,
Assistant Attorney General, Daytona
Beach, for Respondent.


PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the December 18, 2015

order denying motion for postconviction relief in Case No. 2010-CF-6467, in the Circuit

Court in and for Orange County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).

       PETITION GRANTED.

EVANDER, BERGER and LAMBERT, JJ., concur.